Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/20 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 claims “using a computer…to assess an aspect of participation…using information regarding a setting of the interpersonal interaction.”  Such subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor at the time the application was filed, had possession of the claimed invention.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-21 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being.
In regard to Claims 1, 9, 16, and 19, the following limitations can be performed as a mental process by a human being alone, e.g., a human being could perform
a method of assessing an interpersonal interaction between a first user and a second user, comprising:
capturing […] user input from the first user, [including] verbal input and [,,,] non-verbal input, and wherein the user input from the first user comprises a plurality of emotional components and a plurality of cognitive components of participation by the first user in the interpersonal interaction with the second user:

capturing […] user input from the second user, [including] verbal input and […] non-verbal input, and wherein the user input from the second user comprises a plurality of emotional components and a plurality of cognitive components of participation by the second user in the interpersonal interaction with the first user:

providing feedback to the first user regarding the aspect of participation by the second user in the interpersonal interaction with the first user.
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., “a first input device”, “a second input device”, a “computer”, a “processor,” and “sensors”  these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., “a first input device”, “a second input device”, a “computer”, a “processor,” and “sensors”  these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or outputting visual/audible/tactile alerts.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 1-21 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by PGPUB US 20050246165 A1 by Pettinelli et al (“Pettinelli”).
In regard to Claims 1, 9, 16, and 19, Pettinelli discloses a method of assessing an interpersonal interaction between a first user and a second user, comprising:
capturing, via a first input device, user input from the first user, wherein the first input device includes an audio input device to capture verbal input and an imaging input device to capture non-verbal input, and wherein the user input from the first user comprises a plurality of emotional components and a plurality of cognitive components of participation by the first user in the interpersonal interaction with the second user:


(see, e.g., Figure 4.  See, e.g., Figure 4, selection 411 and paragraph 66 in regard to “second input device”.  See, e.g., paragraph 47 in regard to “audio input device” and “imaging input device.  Inherent that capturing such data regarding human behavior would capture “emotional components” and “cognitive components” because both are characteristic of human behavior.);
using a computer operably coupled to both the first input device and the second input device to assess an aspect of participation by the second user in the interpersonal interaction with the first user using the captured user input from the first user and the captured user input from the second user; and
	(see, e.g., Figure 1, selection 150 in regard to “a computer…”);
providing feedback to the first user regarding the aspect of participation by the second user in the interpersonal interaction with the first user
(see, e.g., Figure 1, selections 101 and 102).

In regard to Claim 2, see, e.g., Tables 1A-3 and paragraph 30.
In regard to Claims 3-5 and 11-13, see, e.g., Tables 1A-3 and claim 16.
In regard to Claims 6 and 15, see, e.g., Tables 1A-3 and paragraph 55.
In regard to Claims 7, 14 and 20, see, e.g., Tables 1A-3.
In regard to Claims 8, 10, and 17, see, e.g., rejection of Claim 1.
In regard to Claim 18, see, e.g., paragraph 26 regarding, e.g., a mobile phone.
In regard to Claim 21, see, e.g., paragraph 58 in regard to employing data “that is somehow not agent specific” (i.e., “information regarding a setting…”).

Response to Arguments
	Applicant’s arguments in its Remarks in regard to the rejections made under 35 USC 112 and 35 USC 101 dated 7/20/20 are duplicative of its Remarks dated 10/8/19.  Examiner’s responses to Applicant’s Remarks dated 10/8/19 are, thereby, incorporated herein by reference.



    PNG
    media_image1.png
    242
    674
    media_image1.png
    Greyscale

Applicant’s argument is not persuasive.  The 37 CFR 1.131(a) affidavit or declaration must establish possession of either the whole invention claimed or something falling within the claim (such as a species of a claimed genus), in the sense that the claim as a whole reads on it.  MPEP 715.02.  Applicant’s Exhibit A, however, fails to establish possession of the claimed invention in Claims 1, 9, 16 and 19 because it makes no mention of multiple of the claimed limitations.  Specifically, Applicant’s Exhibit A does not describe the claimed invention of Claim 1, in regard to it does not describe two separate users; nor that these two separate users are each interacting with separate input devices, and whereby each of those users’ are subject to video and audio capture; nor does it describe those devices being operably coupled to a third computing device and nor that such a computing device makes some assessment of the captured data; and nor does it describe that third computing device providing feedback to one of the two users.  Nor does Exhibit A describe two users being “not co-located” (Claim 2); and nor does Exhibit A describe providing feedback specifically regarding trustworthiness, Claims 3-7); and nor does Exhibit A describe employing a video capture device or the like (Claim 8).  In short Exhibit A fails to establish possession of anything resembling the claimed invention and, therefore, fails to establish conception.  
	In determining the sufficiency of a 37 CFR 1.131(a)  affidavit or declaration, diligence need not be considered unless conception of the invention prior to the effective date is clearly established, pursuant to 37 CFR 1.131(b), diligence comes into question only after prior conception is established.  In patent law, an inventor is either diligent at a given time or he is not diligent; there are no degrees of diligence. An applicant may be diligent within the meaning of the patent law when he or she is doing nothing, if his or her lack of activity is excused.   MPEP 715.07(a).  Exhibit B fails to established diligence because it provides no evidence that the inventor was, in fact, diligent in pursuit of reduction to practice.  Exhibit B’s statement that “[y]ou will also devote three half-days per week working in educational programs with Dr. Byron Crouse” is a prospective statement and not evidence that, in fact, the inventor worked diligently from March 17, 2004 until some future date on reducing the conceived invention to practice. 

Pettinelli reference is April 29, 2004.  Applicant formerly provided no documentary evidence of diligence between the date of conception (which allegedly predates April 29, 2004) and October 10, 2004, the date of the inventor’s mother-in-law passing away at which time the inventor the inventor’s lack of diligence would potentially be excused.  Now Applicant provides evidence of diligence for this period in its Exhibit P in the form of a series of calendar entries.  Those calendar entries, however, provide no detail as to what transpired on any particular date in regard to the Applicant’s alleged diligence but appear to merely indicate the person with whom the Applicant had some sort of meeting on a particular day.  Such calendar entries do not provide sufficient documentary evidence of diligence.  Contrast the Applicant’s calendar entries with those which were found to be sufficient to help establish diligence in terms of development of a computer program claimed in ATI Technologies v. Iancu, 920 F.3d 1362 (Fed. Cir. 2019).  The calendar entries at issue in ATI Technologies “summarized the various documents that show ‘the design, development, and testing of’” various aspects of the claimed software.  Id., slip. op. at 21-22.  Applicant’s calendar entries, on the other hand, are devoid of such detail and provide no specific evidence of diligence in developing the claimed computer program in the instant Application.  Such an almost  five-month lapse in reduction to practice between April 29, 2004 and October 10, 2004  does not constitute diligence.  Furthermore, Applicant offers Exhibit C as evidence of Applicant’s diligence, however, Exhibit C is un-dated and therefore does not establish any timeframe.  Furthermore, the inventor himself states that Exhibit C concerns a meeting which occurred in “late 2004” which would put it at least, again, several months past April 29, 2004.  
An applicant must account for the entire period during which diligence is required. Gould v. Schawlow, 363 F.2d 908, 919, 150 USPQ 634, 643 (CCPA 1966) 
As no other evidence has been provided to excuse this several month lapse in diligence between the date of conception and late 2004 it is thereby determined that the inventor failed to diligently reduce his invention to practice and thereby his attempt to swear behind the reference fails.  

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715